W. Vincent Grady, S.
Application has been made by Cynthia Ann Reifler, 17-year-old daughter of decedent to have Harry Gold, Esq., of Kingston, N. Y., an attorney and uncle of said infant, appointed by- this court as special guardian for her in the within proceeding.
After having read the papers filed and the will offered for probate, and having heard the said infant and respective counsel in respect thereto, and after due deliberation thereon, the court decides and finds as follows:
Even though the court has the highest regard for the attorney nominated by the infant and concedes his legal ability, integrity and trustworthiness, nevertheless, because of the possible conflict of interest between the mother and daughter under the terms of decedent’s will and because Mr. Gold is the brother of Martha Reifler, decedent’s widow, the court concludes that he could not divorce himself completely from this blood relationship so that he would have no divided loyalty in the performance of his duties as the special guardian of his niece.
(See Surrogate’s Ct. Act, § 64; 1 Warreu’s Heaton on Surrogates’ Courts [6th ed.], § 79, subd. 5; 1 Jessup-Redfield Surrogate’s Law and Practice, §§ 297-298; New York County Surrogate’s Ct. Rules, rule XXII; Richmond County Surrogate’s Ct. Rules, rule XH-A, and Westchester County Surrogate’s Ct. Rules, rule XIII, subd. b; Matter of Wechsler, 152 Misc 564, affd. 291 N. Y. 758.)
Infant’s prayer therefore, for the appointment of her uncle, Harry Gold, Esq., as special guardian for her in this proceeding, is denied.